EXHIBIT 10.1

InoLife Technologies, Inc.

 

6040-A-Six Forks Rd 

Raleigh, N.C. 27609 

516-858-2612

 

May 4, 2015

 

Via Email: domenic@sportshopnetwork.com

Domenic Casillo 

Sports Shopping Network (SSN) 

45A Meadow Glen Road 

New York, 11768

 

Re: Letter of Intent for Acquisition of Sports Shop Network LLC Asset.

 

Domenic Casillo:

 

This letter is to confirm our intent with respect to the acquisition by InoLife
Technologies, Inc. a New York corporation ( “Purchaser”), of certain media
assets assigned by Media Barber Corp. 20,0000 television minutes (“Barter
Credits”) owned by Sports Shop Network LLC, a Florida company (“Seller”).  The
television minutes total up to $3,166,000 in trade-dollar value, according to a
“Due Bill” Attached here to.

 

This letter of intent (“LOI”) sets forth a binding proposal for the terms and
conditions of Purchaser’s acquisition of the Barter Credits from the Seller.

 



Seller:

 

Sports Shop Network LLC.

 

 

 

Purchaser:

 

InoLife Technologies, Inc., a New York corporation.

 

 

 

Asset To Be Acquired:

 

20,000 separate Television minutes totaling up to $3,166,000 in trade-dollar
value. The “Asset” to be audited by a PCAOB firm.  Purchaser is acquiring the
media asset, which is owned by [Seller]. 

 

 

 

Purchase Price:

 

The purchase price for the media asset shall consist of the following: (1)
$100,000.00 (The “Principal Amount”), (2) $25,000 within 45 days after the
execution of the definitive purchase agreement(“APA”).

 

 

 

Funding Commitment:

 

Purchaser and Seller agree to work on a mutually binding funding schedule, in
addition to the Purchase Price, to provide necessary working capital to bring
certain operations of the media asset’s subsidiary into production. Additional
capital in the amount of $500,000 will be funded over a period of 6 months after
the “Principal Amount” has been paid. 

 

 
1


--------------------------------------------------------------------------------




 

Due Diligence by Purchaser:

 

Upon the execution of this LOI by Seller and Purchaser, Purchaser will commence
its due diligence process, and Seller shall make available to Purchaser for
review, Seller’s financial statements, books, records and other corporate
documents with respect to the Media asset, as purchaser may reasonably request.
Purchaser shall have the opportunity to meet with the attorneys, accountants and
key personnel of Seller to discuss the media asset, and the financial and
business conditions of Seller and to make whatever further independent
investigation deemed necessary and prudent (“Due Diligence”).  Seller shall
cooperate, and shall cause its attorneys, accountants and key personnel to
cooperate, in providing such documentation and information to Purchaser as it
may request for the Due Diligence.

 

 

 

Termination of LOI:

 

This LOI is (1 mutually binding between the Seller and Purchaser or (2) a notice
from Purchaser to Seller that Purchaser is terminating the LOI as a result of
unsatisfactory results from the Due Diligence or Seller’s failure to provide Due
Diligence materials.  This LOI will expire if Seller does not execute this LOI
by the close of business on May 5, 2015.

 

 

 

Fees and Expenses:

 

Purchaser and Seller shall pay their own out-of-pocket expenses incurred in
connection with this LOI, the Due Diligence and the definitive agreement and
other documentation to be entered into by Seller and Purchaser pursuant to this
LOI.

 

 

 

Documentation:

 

The definitive documentation for the purchase of the “Barter credits” for
deposit of advertising for use on cable media carriers, shall contain such
additional provisions, including without limitation, certain representations,
warranties, covenants, agreements and remedies, as are customary in an asset
acquisition of this nature.

 

 

 

Governing Law/Jurisdiction:

 

This LOI and the Documentation shall be governed by New York.  All disputes will
be in any Federal or state court in the State and County of New York.

 

 

 

Assignability:

 

This LOI shall not be assigned or transferred by Seller or Purchaser except that
Purchaser may assign this LOI to a  subsidiary or affiliate without the Seller’s
consent.

 

 

 

Amendment:

 

This LOI shall be amended only in writing signed by both Purchaser and Seller.

 

 

 

Nature of Document:

 

This LOI constitutes the proposed terms for the preparation of definitive
agreement and other Documentation only, and is binding until definitive
agreement and other Documentation are executed by the parties.

 

 

 



This LOI may be executed in one or more counterparts, each of which shall be
deemed an original and together shall constitute one document.  It is further
agreed that the delivery by facsimile of an executed counterpart of this letter
shall be deemed to be an original and shall have the full force and effect of an
original executed copy.

 

[Signatures appear on next page]

 

 
2


--------------------------------------------------------------------------------




 

If the foregoing accurately reflects our discussion and is in accord with the
understandings of Seller, please so indicate by executing this letter and
returning it to the undersigned.

 



 

Very truly yours,

 

InoLife Technologies, Inc.

          By /s/ Elizabeth A. Cirone       Elizabeth A. Cirone 

Chief Executive Officer

 

 

Agreed and Accepted:

 

Sports Shopping Network

 

          By:  /s/ Domenic Casillo   By: /s/ Wayne Wiggins     Name: Domenic
Casillo     Name: Wayne Wiggins     Title: CEO     Title: President  

 

 

 

 
3


--------------------------------------------------------------------------------




 

